 



Exhibit 10.1
UST INC.
2005 LONG-TERM INCENTIVE PLAN
NOTICE OF GRANT OF STOCK OPTION
     This Notice is to certify that the Optionee named below has been granted
the number of options set forth below under the UST Inc. 2005 Long-Term
Incentive Plan (the “Plan”) and the terms and conditions set forth in this
Notice and attached Nonstatutory Stock Option Agreement (the “Agreement”). This
Notice is subject to and incorporates by reference the terms and conditions of
the Agreement, a copy of which is enclosed. Please refer to the Agreement and
the Plan document for an explanation of the terms and conditions of this grant
and a full description of your rights and obligations. If the Agreement is not
signed and returned to the Company, on or before the date on which these Stock
Options vest, the Stock Options granted hereunder shall be forfeited. Please
sign and date the Agreement and return it promptly in the enclosed envelope.

     
Name of Optionee:
  Murray S. Kessler
 
   
Type of Option:
  Nonstatutory
 
   
Number of Shares Under Option:
  200,000
 
   
Per Share Exercise Price:
  $53.47
 
   
Grant Date:
  November 2, 2006

            Vesting Schedule:
Options
 
On
 
 
50,000   November 2, 2007
 
50,000   November 2, 2008
 
50,000   November 2, 2009
 
50,000   November 2, 2010

     
Expiration Date:
  November 1, 2016
 
   
Additional Terms:
  See the Nonstatutory Stock Option Agreement.

 



--------------------------------------------------------------------------------



 



UST INC.
2005 LONG-TERM INCENTIVE PLAN
NONSTATUTORY STOCK OPTION AGREEMENT
          NONSTATUTORY STOCK OPTION AGREEMENT, made as of the date set forth on
the Notice of Grant of Stock Option pursuant to the UST Inc. 2005 Long-Term
Incentive Plan (the “Plan”), between UST Inc., a Delaware corporation (the
“Company”), and the employee of the Company or a Subsidiary named on the Notice
of Grant of Stock Option (the “Employee”).
          WHEREAS, the Company desires, by affording the Employee an opportunity
to purchase shares of its common stock, $.50 par value (“Common Stock”), as
hereinafter provided and subject to the terms and conditions hereof, to carry
out the purpose of the Plan; and
          WHEREAS, the Committee administering the Plan has granted (as of the
effective date of grant specified in the Notice of Grant of Stock Option) to the
Employee the number of options as set forth in the Notice of Grant of Stock
Option which is incorporated herein by reference.
          NOW, THEREFORE, in consideration of the mutual covenants hereinafter
set forth and for other good and valuable consideration, the parties hereto have
agreed and do hereby agree as follows:
          1. Grant. The Company has granted to the Employee a Nonstatutory Stock
Option (the “Option”) to purchase the aggregate number of shares as shown on the
Notice of Grant of Stock Option, subject to adjustment as provided in the Plan,
on the terms and conditions herein set forth.
          2. Exercise Price. The exercise price of the shares of Common Stock
covered by the Option shall be as shown on the Notice of Grant of Stock Option.
          3. Vesting and Exercise. Except as set forth below, the Option shall
vest and become exercisable in accordance with the Vesting Schedule as shown on
the Notice of Grant of Stock Option, and shall expire at the close of business
on the date shown on the Notice of Grant of Stock Option. The Option, to the
extent vested, may be exercised either for the total number of shares granted,
or for less than the total number in multiples of 100 shares. In the event that
the Employee makes a “hardship withdrawal” under the UST Inc. Employees’ Savings
Plan (the “Savings Plan”), as amended from time to time, the right of exercise
shall be suspended during the period prescribed by the Savings Plan beginning on
the date of such withdrawal, except that this restriction shall not apply if for
any reason such suspension is not required under Section 401(k) of the Code or
any final regulations issued thereunder.
          4. Method of Exercise. Upon the exercise of the Option, the exercise
price may be paid (i) in full in cash; (ii) by tendering previously owned mature
shares with a value on the date of exercise equal to the purchase price as
described below or (iii) by any such other method of exercise approved by the
Committee. The Option shall be exercised in accordance with the procedures
adopted by the Company from time to time.
          The Employee may pay the purchase price by tendering to the Company,
in whole or in part, in lieu of cash, shares of Common Stock owned by such
purchaser for at least six months prior to the date of exercise, accompanied by
the certificates therefor registered in the name of such purchaser and properly
endorsed for transfer, having a Fair Market Value equal to the cash exercise
price applicable to the portion of such Option being so exercised.

 



--------------------------------------------------------------------------------



 



          5. No Rights as a Stockholder or to Continued Employment. The Employee
shall not have any of the rights of a stockholder with respect to the shares of
Common Stock covered by the Option, including, without limitation, the right to
vote on all matters with respect to which the stockholders of the Company have
the right to vote and the right to receive current cash dividends thereon, until
the shares are issued or transferred to the Employee upon exercise of the
Option. The Option shall not confer on the Employee any right to continued
employment.
          6. Restrictions on Transfer. The Option shall not be transferred or
otherwise disposed of by the Employee, including by way of sale, assignment,
transfer, pledge, hypothecation or otherwise, except as permitted by the
Committee in its discretion, or by will or the laws of descent and distribution
and shall be exercisable during the Employee’s lifetime only by the Employee or
by his/her guardian or legal representative. The Committee may, in its sole
discretion, permit the transfer of the Option subject to any conditions that the
Committee may prescribe; provided, however, that in no event may the Option be
transferred for consideration.
          7. Invalid Transfers. No purported sale, assignment, mortgage,
hypothecation, transfer, pledge, encumbrance, gift, transfer in trust (voting or
otherwise) or other disposition of, or creation of a security interest in or
lien on, the Option by any holder thereof in violation of the provisions of this
Nonstatutory Stock Option Agreement shall be valid, and the Company will not
transfer the Option on its books, unless and until there has been full
compliance with these provisions to the satisfaction of the Committee. The
foregoing restrictions are in addition to and not in lieu of any other remedies,
legal or equitable, available to enforce these provisions.
          8. Adjustments; Change in Control. In the event of any change in the
outstanding shares of Common Stock, through declaration of stock or other
dividends or distributions with respect to such shares, through restructuring,
recapitalization or other similar event or through stock splits, change in par
value, combination or exchange of shares, or the like, then the number or kind
of shares covered by the Option and/or the purchase price of the shares covered
by the Option, as appropriate, shall be adjusted proportionately, as necessary
to reflect equitably such changes; provided, however, that any fractional shares
resulting from such adjustment shall be eliminated. Upon the occurrence of a
Change in Control prior to the expiration of the Option, any then unexercisable
portion of the Option shall become immediately vested and/or exercisable. Upon a
Change in Control where the Company is not the surviving corporation (or
survives only as a subsidiary of another corporation) or other Change in Control
described in clause (iii) or (iv) of the definition of “Change in Control,” the
Option shall be canceled and, in exchange therefore the Company shall pay the
Employee an amount in cash equal to the difference between the per share
exercise price of such Option and the Fair Market Value of a share of Common
Stock. For this purpose the Fair Market Value of a share of Common Stock shall
be the highest Fair Market Value of such Common Stock during the sixty-day
period prior to the date of the Change in Control.
          9. Effect of Termination of Employment. If the employment of the
Employee is terminated by reason of his/her death or Disability, or upon his/her
Retirement, or for any other reason if the Committee so determines, any portion
of the Option that has not theretofore become vested and exercisable shall
become fully vested and exercisable as of the date of such termination of
employment. If the employment of the Employee is terminated by the Company other
than for Cause, or by the Employee for Good Reason (as defined in the employment
agreement, severance agreement or change in control agreement entered into

 



--------------------------------------------------------------------------------



 



between the Company and the Employee), the Employee shall become vested as of
the date of termination with respect to a pro rata portion of the Option. For
this purpose, the pro rata portion shall be the number of shares covered by the
Option multiplied by a fraction, the numerator of which is the number of full
months which have elapsed from the Grant Date specified in the Notice of Grant
of Stock Option until the date of termination, and the denominator of which is
48. If the resulting number is not a whole number of shares, the number
calculated shall be rounded up or down (as appropriate) to the nearest whole
number of shares. Options that remain outstanding at the effective date of a
termination by reason of death, Disability or Retirement, a termination by the
Company other than for Cause, or a termination by the Employee for Good Reason
shall remain exercisable until the expiration of the original term. If the
employment of the Employee is terminated for any other reason other than for
Cause and if the Committee does not determine otherwise, any portion of the
Option that has not theretofore become vested and exercisable shall be forfeited
and shall lapse; and any portion of the Option that has vested as of the date of
the Employee’s termination of employment other than for Cause shall be
exercisable for a period of 90 days following the date of termination. Upon
expiration of such 90 day period, any unexercised portion of the Option shall
terminate in full and shall lapse. Notwithstanding the foregoing, in no event
may the Option be exercised after the expiration date specified in the Notice of
Grant of Stock Option. For purposes of this Agreement, the term “Disability”
shall mean a “disability,” as defined in the Company’s Long-Term Disability Plan
or, if such plan is not applicable to the Employee, as defined by the State or
federal disability program which applies to the Employee.
          10. Non-Competition.
               (a) In consideration of the grant of the Option made pursuant to
this Agreement, during the term of the Employee’s employment with the Company
and for a period of one (1) year after that employment is terminated, by the
Company or the Employee, for any reason other than the cessation of business by
the Company pursuant to a filing for bankruptcy protection or liquidation
initiated by the Company, the Employee will not, without the Company’s prior
written approval, directly or indirectly:
                    (i) recruit, solicit or knowingly induce, or attempt to
induce, any employee or consultant of the Company to terminate his/her
employment or consulting relationship with, or otherwise cease his/her
relationship with, the Company; or
                    (ii) solicit, divert or take away, or attempt to divert or
to take away, the business or patronage of any of the clients, customers or
accounts, or prospective clients, customers or accounts, of the Company. For
purposes of this Agreement, a prospective client, customer or account is any
individual or entity whose business is solicited by the Company, proposed to be
solicited by the Company, or who approaches the Company with respect to possibly
becoming a client, customer, or account during the period of Employee’s
employment with the Company; or
                    (iii) engage (whether for compensation or without
compensation), directly or indirectly, as an individual proprietor, partner,
officer, employee, director, independent contractor, consultant or in any other
capacity whatsoever, in any business currently involved in, or actually
contemplating involvement in, the manufacture or distribution of smokeless
tobacco or tobacco seed, wines or distilled spirits, whether or not the same is
pursued for gain, profit or other pecuniary advantage. The foregoing shall not,
however, be construed as preventing the Employee from making investments in any
other business, provided, however, that such investments do not require his/her
services in the operation of the affairs of the businesses in which such
investments are made.

 



--------------------------------------------------------------------------------



 



               (b) If any restriction set forth in this Section 10 is found by
any court of competent jurisdiction to be unenforceable because it extends for
too long a period of time or over too great a range of activities or in too
broad a geographic area, it shall be interpreted to extend only over the maximum
period of time, range of activities or geographic areas to which it may be
enforceable.
               (c) The restrictions contained in this Section 10 are necessary
for the protection of the business and goodwill of the Company and are
considered by the Employee to be reasonable for this purpose. The Employee
agrees that any breach of this Section 10 will cause the Company substantial and
irrevocable damage and, therefore, in the event of any such breach, in addition
to such other remedies which may be available, the Company will have the right
to seek specific performance and injunctive relief, attorney’s fees, costs and
disbursements to enforce its rights hereunder.
          11. Finding of Cause; Violation of Non-Competition Covenant.
               (a) If (i) the employment of the Employee is terminated for Cause
or (ii) after the Employee’s termination of employment with the Company other
than for Cause, the Company discovers the occurrence of an act or failure to act
by the Employee, while in the employ of the Company, that would have enabled the
Company to terminate the Employee’s employment for Cause had the Company known
of such act or failure to act at the time of its occurrence, or (iii) subsequent
to the Employee’s termination of employment, the Employee violates the
restrictions set forth in Section 10 of this Agreement and, in each case, such
act is discovered by the Company within three (3) years of its occurrence, then,
unless otherwise determined by the Committee,
                    (i) any portion of the Option (whether or not then
exercisable) that has not been exercised as of the date of such termination or
discovery shall thereupon be forfeited and shall lapse; and
                    (ii) the Employee (or, in the event of the Employee’s death
following the commission of such act, his beneficiaries or estate) shall
(A) sell back to Company all Acquired Shares (as defined in paragraph (b) of
this Section 11) held by the Employee (or, if applicable, his beneficiaries or
estate) as of the date of such termination or discovery, for a per share price
equal to the per share exercise price of the Option (or if less, the Fair Market
Value at the time of such sale back to the Company), and (B) to the extent such
Acquired Shares have previously been sold or otherwise disposed of by the
Employee, other than by reason of death (or if applicable, by his beneficiaries
or estate), repay to the Company the excess of the aggregate Fair Market Value
of such Acquired Shares on the date of such sale or disposition over the
aggregate exercise price of such Acquired Shares.
                    (iii) for purpose of clause (ii)(B) above, (A) the amount of
repayment described therein shall not be affected by whether the Employee (or,
if applicable, his/her beneficiaries or estate) actually received such Fair
Market Value with respect to such sale or other disposition, and (B) repayment
may, without limitation, be affected, at the discretion of the Company, by means
of offset against any amount owed by the Company to the Employee (or, if
applicable, his/her beneficiaries or estate).
               (b) For purposes of this Agreement, Acquired Shares shall mean
shares of Common Stock that were acquired upon exercise of the Option on or
after the date which is 180 days prior to the Employee’s termination of
employment.

 



--------------------------------------------------------------------------------



 



          12. Approvals. The sale and delivery of any shares of Common Stock
hereunder is subject to approval of any government agency which may, in the
opinion of counsel, be required in connection with the authorization, issuance
or sale of Common Stock. No Common Stock shall be issued under the Option prior
to compliance with such requirements and with the Company’s listing agreement
with the New York Stock Exchange (or other national exchange upon which the
Company’s shares may then be listed).
          13. Taxes. The Employee understands that he or she (and not the
Company) shall be responsible for any tax liability that may arise as a result
of the transactions contemplated by this Agreement. As a condition precedent to
the delivery of shares of Common Stock upon exercise of the Option, the Employee
shall, upon request by the Company, pay to the Company in addition to the
exercise price, such amount of cash as the Company may be required, under all
applicable federal, state, local or other laws or regulations, to withhold and
pay over as income or other withholding taxes (the “Required Tax Payments”) with
respect to such exercise of the Option. If the Employee shall fail to advance
the Required Tax Payments after request by the Company, the Company may, in its
discretion, deduct any Required Tax Payments from any amount then or thereafter
payable by the Company to the Employee. In lieu of the cash payment described
above, the Employee may elect to satisfy his or her obligation to advance the
Required Tax Payments by tendering to the Company shares of Common Stock owned
by the Employee for at least six months prior to the date of tender, accompanied
by the certificates evidencing such shares registered in the name of the
Employee and properly endorsed for transfer, having a Fair Market Value,
determined as of the date the obligation to withhold or pay taxes first arises
in connection with the Option (the “Tax Date”), equal to the Required Tax
Payments, or by such other method approved by the Committee. No certificate
representing a share of Common Stock shall be delivered until the Required Tax
Payments have been satisfied in full.
          14. Section 409A. This Agreement shall be interpreted and applied so
that the Option will not be subject to Code section 409A. In addition, this
Agreement shall be interpreted and applied as if it contains any additional
provisions that it is required to contain in order for the Option to be exempt
from Code section 409A.
          15. Compliance with Law and Regulations. This Agreement and any
obligation of the Company hereunder shall be subject to all applicable federal,
state and local laws, rules and regulations and to such approvals by any
government or regulatory agency as may be required.
          16. Incorporation of Plan. This Agreement is made under the provisions
of the Plan (which is incorporated herein by reference) and shall be interpreted
in a manner consistent with it. To the extent that this Agreement is silent with
respect to, or in any way inconsistent with, the terms of the Plan, the
provisions of the Plan, as determined by the Committee, shall control and this
Agreement shall be deemed to be modified accordingly. Unless otherwise defined
herein or otherwise required by the context, all terms used herein shall have
the meaning ascribed to them in the Plan.
          17. Notices. Any notices required or permitted hereunder shall be
addressed to the Company, at 100 West Putnam Avenue, Greenwich, Connecticut
06830, or to the Employee at the address then on record with the Company, as the
case may be, and deposited, postage prepaid, in the United States mail;
provided, however, that a notice of exercise pursuant to paragraph 7 hereof
shall be effective only upon receipt by the Company of such notice and all
necessary documentation, including payment. Either party may, by notice to the
other given in the manner aforesaid, change his/her or its address for future
notices.

 



--------------------------------------------------------------------------------



 



          18. Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware. The Committee shall have
final authority to interpret and construe the Plan and this Agreement and to
make any and all determinations under them, and its decision shall be binding
and conclusive upon the Employee and his/her legal representative in respect of
any questions arising under the Plan or this Agreement.
          19. Successor. This Agreement shall bind and inure to the benefit of
the Company, its successors and assigns, and the Employee and his or her
personal representatives and beneficiaries.
          20. Amendment. This Agreement may be amended or modified by the
Company at any time; provided that notice is provided to the Employee in
accordance with Section 17; and provided further that no amendment or
modification that is adverse to the rights of the Employee as provided by this
Agreement and the related Notice of Grant of Stock Option shall be effective
unless set forth in a writing signed by the parties hereto (except that an
amendment or modification that is made to comply with Code section 409A, or to
preserve an exemption from Code section 409A, shall be effective upon adoption
by the Company unless expressly rejected by the Employee in writing).
          21. Binding Agreement. By signing below, the Employee acknowledges
that he or she has read this Agreement and the Notice of Grant of Stock Option
and agrees to the terms and conditions specified therein and in the Plan. This
Agreement shall be binding upon the Employee and his or her personal
representatives and beneficiaries without any need for additional action by the
Employee, and any attempt by the Employee and his or her personal
representatives and beneficiaries to exercise any rights under this Agreement
shall be conclusive evidence of such person’s acceptance thereof.
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its officer thereunder duly authorized and the Employee has hereunto set his or
her hand, all as of the day and year set forth above.
UST INC.

     
 
Name: Richard A. Kohlberger
   
Title: Senior Vice President, General Counsel and Secretary
   

             
 
Employee Signature
     
 
Date    

 